DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,067,036. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 4 (i.e., the instant claim 1 does not include the base unit or the heating element as in the patented claim 4).  In the instant claim 1, all of the structural elements are included in the patented claim 4.  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claim 1 does not differ from the scope of the patented claim 4.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5, 6, 9, 11-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pujol et al. (US 2008/0308100).
As to claim 1, Pujol discloses a device 10 (Fig. 1) for humidifying a respiratory gas, the device 10 comprising: a humidification component (humidifier 18) configured for holding a water volume (in chamber 38); and a humidification component controller 28 coupled to the humidification component 18 and configured to receive humidification target value information 68, 70, 72, 74, wherein the humidification component controller 28 comprises a humidification target value determiner 66 (Fig. 5, paragraph [0049]) configured to determine a humidification target value 76 from at least two humidification target values (values in the lookup table) based on the received humidification target value information 68-74, wherein the determined humidification target value 76 identifies a humidification level setting (maximum humidity level) that corresponds to a patient (paragrpah [0049] describes that the max humidity level is determined based on circuit flow rate 70, ambient conditions 68, and circuit parameters 74 using a look-up table and/or algorithm).  
As to claim 2, Pujol discloses a humidification mode selection module coupled to the humidification component and configured to communicate that the humidification level setting is selected (paragraph [0051], determining the target humidity level may include receiving a selected humidity level input to the system at the control interface 30).  
As to claim 3, Pujol discloses that the device is configured to automatically select the humidification level setting as one of a high humidity setting for an invasive flow rate in which upper airways of the patient are bypassed and a low humidity setting for a non-invasive flow rate in which the upper airways of the patient are not bypassed (paragraph [0031] describes that the patient interface can be invasive (tracheal tube, which bypasses the upper airways) or non-invasive (mask, which does not bypass the upper airways), and that the humidity level is auto-set based on the flow rate (paragraph [0049]); thus a high flow rate setting used for invasive interfaces will result in a higher humidity level setting and a lower flow rate setting used for non-invasive interfaces will result in a lower humidity level setting).  
As to claim 5, Pujol discloses a humidification component monitoring unit coupled to the humidification component and configured to determine the humidification target value information (paragraph [0049] determines/receives information 68-74).  
As to claim 6, Pujol discloses that the humidification component monitoring unit comprises a gas flow rate determiner 56 (Fig. 4) configured to characterize a rate of a flow of a gas to breathing circuit tubing to provide a characterized rate of gas flow (paragraph [0043]).  
As to claim 9, Pujol discloses that the humidification component monitoring unit comprises a pressure sensor 22 (pressure/flow sensor 22, Fig. 3) configured to detect a pressure relative to atmospheric pressure of the respiratory gas in a breathing circuit tubing to provide a determined pressure (paragraph [0044]).  
As to claim 11, Pujol discloses a gas flow rate determiner 22 (Fig. 3) disposed within one of the humidification component 18 and an entrance to a patient breathing tube 24 (pressure/flow sensor 22 is within module 16, see Fig. 1 showing module 16 at intake 14 of breathing tube/conduit 24, paragraph [0027]).  
As to claim 12, Pujol discloses that the humidification target value information 68-74 comprises a gas flow rate 70 (paragraph [0049]).
As to claim 13, Pujol discloses a gas delivery device 16 coupled to the humidification component 18 and configured to control a delivery of gas to the humidification component 18 (Fig. 1 paragraph [0020]).  
As to claim 14, Pujol discloses that the gas delivery device 16 is coupled to a humidification component monitoring unit 28, and wherein the gas delivery device 16 is configured to provide one of a determined pressure (from pressure/flow sensor 22, Fig. 2, paragraph [0025]).  
As to claim 15, Pujol discloses a communication module coupled to the gas delivery device and to the humidification component, the communications module configured to communicate information between the gas delivery device 16 and the humidification component 18 (operatively linked, the control module 28 receives info from pressurizing module 16 and humidifier 18 and controls their operation via signals, paragraph [0032]).  
As to claim 16, Pujol discloses a gas delivery device controller 28 coupled to the humidification component 16 and configured to store the humidification target value information 68-74 (the gas delivery controller is part of control module 28, paragrpah [0035]).  
As to claim 17, Pujol discloses that the gas delivery device controller 28 is attached to the gas delivery device 16 (see Fig. 1).  
As to claim 18, Pujol discloses a graphical user interface 30 (Fig. 1) coupled with the gas delivery device 16, the graphical user interface 30 configured to communicate with the gas delivery device 16 and the humidification component 18, and control all devices that are coupled to the gas delivery device and the humidification component, respectively (paragraph [0033]).  
As to claim 20, Pujol discloses a method for humidifying respiratory gases using the device 10 of claim 1, the method comprising: providing a gas to the patient through a breathing circuit tubing 24; receiving, by the humidification component controller 28, humidification target value information 68-74 (paragraph [0049]); determining, by the humidification target value determiner, the humidification target value from the at least two humidification target values (paragraph [0049], maximum humidity level is determined based on parameters 68-74 via a look-up table of values); identifying the humidification level setting based on the determined humidification target value; automatically selecting the identified humidification level setting (humidity level is set to the maximum humidity level, paragraph [0051]); and providing, by the humidification component 18, water vapor to the gas provided to the patient (Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pujol et al. (US 2008/0308100), in view of Bath et al. (US 2011/0023874).
As to claim 4, Pujol discloses the claimed invention except that the humidification component controller comprises a breathing circuit tubing size determiner configured to determine a size of a gas conduit based on breathing circuit tubing configuration information.  However, Bath teaches a controller comprises a breathing circuit tubing size determiner configured to determine a size of a gas conduit based on breathing circuit tubing configuration information (bore/internal diameter of the heated tube attached to the humidifier, paragraph [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pujol to include the breathing circuit tubing size determiner, as taught by Bath, in order to reduce the need for clinician/patient adjustment of system settings.
As to claim 7, Pujol discloses the claimed invention except that the humidification component monitoring unit comprises a breathing circuit tubing configuration information detector configured to determine breathing circuit tubing configuration information.  However, Bath teaches a controller comprises a breathing circuit tubing information detector configured to determine breathing circuit tubing configuration information (bore/internal diameter of the heated tube attached to the humidifier, paragraph [0016], see also paragraph [0097]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pujol to include the breathing circuit tubing configuration information detector, as taught by Bath, in order to reduce the need for clinician/patient adjustment of system settings.
As to claim 8, Pujol discloses the claimed invention except that the humidification component monitoring unit comprises a tube heater wire detector configured to detect tube heater wire information.  However, Pujol does disclose that the patient circuit 12 can include a heater, see paragraph [0034]).  Furthermore, Bath teaches a controller comprising a tube heater wire detector configured to detect tube heater wire information (paragraph [0018]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pujol to include the tube heater wire detector, as taught by Bath, in order to detect failures in the heated tube, such as high resistance hot spots in the wires or short circuits between the wires part way down the length of the tube.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pujol et al. (US 2008/0308100), in view of Jacob (US 2012/0167880).
As to claim 10, Pujol discloses that the humidification component monitoring unit comprises an optical sensing module configured to optically sense the humidification target value information.  However, Jacob teaches an optical sensing module (optical receiver 20) configured to optically sense the humidification target value information (receiver 20 optically receives information from sensor 16B (via emitter 18) about the temperature or humidity of the gas in humidification chamber 14, paragraphs [0016]-[0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pujol to include the optical sensing module, as taught by Jacob, in order to provide an equally suitable and known means for sensing the temperature/humidity of the gas in the chamber.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pujol et al. (US 2008/0308100), in view of Rose et al. (US 5,231,979).
As to claim 19, Pujol discloses the claimed invention except that the humidification component is disposed below the gas delivery device.  However, Rose teaches a humidifier unit 10 disposed below a gas delivery unit 12 (Fig. 1, col. 3, ln. 1-11).Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Pujol so that the gas delivery device rests on top of the humidifier housing, as taught by Rose, in order to provide a more compact unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785